Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 have been examined and claims 8-10 are withdrawn from consideration.
Election/Restrictions
Applicant’s election without traverse of Species I in respect to claims 1-7 in the reply filed on August 11, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitani et al. (US 2007/0285512).
As per claim 1, Kitani shows a server (information management center 101 with base station 104; Fig. 1; Para. 21, 25) that includes a server communication unit (base station 104 and communication device 1012; Fig. 1; Para. 21,25), a server control unit (control unit 1011; 
As per claim 6, it is a method claim corresponds to apparatus claim 1; it is therefore rejected for the similar reasons set forth. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitani et al. (US 2007/0285512) in view of Wang et al. (US 2017/0300503).
As per claim 7, it is a method claim corresponds to apparatus claim 1; it is therefore rejected for the similar reasons set forth.   However Kitani does not explicitly mention a server control program. 
In the analogous art of apparatus and method f for managing image and video data for accident, Wang shows the modules including the server is implemented by hardware and/or software (inherently include program) (Para. 102). 
Therefore, it would have been obvious at the time the invention was made to include the server program as shown by Wang to the server as shown by Kitani, because it would provide software feature to the server to perform the intended function. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitani et al. (US 2007/0285512) in view of Nanba (US 2014/0104408), further view of Mc Cormick et al. (US 2010/0219944) or Monroe (US 2003/0067392).
As per claim 4, the invention of Kitani meets the limitation of claim and further shows the imaged image are received from the second vehicle or the imaged images received from the second vehicles (Fig. 1,4,5; Para. 23, 37,41) but does not explicitly mention the server control unit determines a scale of an accident at the accident site, through use of the imaged image received from the second vehicle or the imaged images received from the second vehicles.
In the analogous art of vehicle system with image information, Nanba shows image information processing center 20 (which would have been obviously can be implemented as server) that is configured to determines a risk of an collision (which is similar as a scale of the accident) at the accident site (location of the vehicle), through use of the imaged image received from the vehicle (Para. 62, 85). 
In the analogous art of vehicular accident system, Mc Cormick shows reviewing the uploaded video recording to estimate the emergency level of the vehicular accident (as shown by reference numeral 210).  Reviewing the uploaded video recording may be accomplished by a member of the emergency personnel. (Para. 53,39).
Monroe shows the appliance additionally may enable the microphone and/or video camera housed within the appliance 500, permitting the fire department to further evaluate the nature and magnitude of the emergency (Para. 74)
 	Therefore, it would have been obvious at the time the invention was made to include the feature of estimation/determination/evaluation of emergency level and the magnitude of the emergency using image and video data as suggest by Mc Cormick in view of Monroe to the  
	In addition, it would have been obvious at the time the invention was made to include the combined determination of scale of accident at the accident site as modified by Nanba in view of Mc Cormick and Monroe to the server that receiving the imaged image are received from the second vehicle or the imaged images received from the second vehicles as shown by Kitani because it would allow the server to evaluate and estimate the level and urgency of the accident in order to provide a corresponding action.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 7 is drawn to a “computer program”, per se, therefore, fail to fall within a statutory category of invention. A claim directed to a computer program itself is non-statutory because it is not a process, or a machine, or a manufacture, or a composition of matter.

Allowable Subject Matter
Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689